United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, BLOOMINGTON
POST OFFICE, Bloomington, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0003
Issued: June 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 1, 2019 appellant filed a timely appeal from a June 3, 2019 merit decision and
a September 5, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a lumbar
condition causally related to the accepted factors of her federal employment; and (2) whether

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

OWCP properly denied appellant’s request for reconsideration of the merits of her claim, finding
that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On April 9, 2019 appellant, then a 44-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed a lumbar condition with radiculopathy due to
factors of her federal employment including lifting, walking, sitting while driving, twisting,
turning, and carry a mailbag, as well as delivering newspapers one day per week. She noted that
she first became aware of her condition on November 1, 2018 and first realized its relationship to
her federal employment on April 3, 2019. Appellant stopped work on April 8, 2019.
In a development letter dated April 18, 2019, OWCP requested that appellant submit
additional evidence in support of her claim. It advised her of the type of factual and medical
evidence needed to establish her claim and it provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the necessary evidence.
In an April 22, 2019 narrative response to OWCP’s questionnaire, appellant described her
work duties, including sorting mail in the morning which involved standing, bending, stooping,
twisting, kneeling, lifting, and reaching above the shoulder. She reported lifting tubs of mail, trays,
newspaper bundles, and packages weighing up to 70 pounds and loading them into her mail hamper
and then into her mail truck for delivery. Appellant’s mail route required prolonged walking,
ascending and descending stairs, and walking on uneven terrain while carrying a mailbag weighing
up to 35 pounds. She indicated that, beginning in November 2018, she started to feel pain in the
left side of her lower back, radiating into her left leg and foot and the more she continued to
perform her work duties, the more her pain worsened. On April 3, 2019 while pushing her mail
hamper, appellant felt excruciating back pain radiating into her left leg and sought medical
treatment that day and subsequently reported to the emergency department the following day. On
April 17, 2019 she had a magnetic resonance imaging (MRI) scan that revealed a herniated disc.
Appellant indicated that she was referred to a neurosurgeon and held off from work.
Appellant was treated by Jessica Johann, a licensed practical nurse, on January 15, 2019
for left buttock pain, radiating into her left leg since November 2018 and right shoulder pain since
October 2018. Ms. Johann noted that appellant worked as a mail carrier, which required prolonged
walking and carrying her mailbag strap on her right shoulder.
In an unsigned emergency room note dated April 3, 2019, an unidentified care provider
noted appellant’s complaint of acute low back pain radiating into her left leg. A muscle relaxer
was prescribed.
Dr. Susan Sheppard, a Board-certified family practitioner, evaluated appellant on April 15,
2019 and advised that appellant would be off work from April 8 to 13, 2019 and could return to
regular-duty work on April 16, 2019. On April 17, 2019 she advised that appellant remained
disabled from work and could return to full-duty work on April 18, 2019. On April 23, 2019
Dr. Sheppard reported treating appellant on January 15, February 14, and April 3, 5, and 15, 2019.
She opined that the activities and requirements of appellant’s job aggravated her condition and that
appellant was totally disabled from work until evaluated by a neurosurgeon. In a duty status report

2

(Form CA-17) of even date, Dr. Sheppard described clinical findings and diagnosed lumbar disc
herniation. She concluded that appellant was disabled from work. Dr. Sheppard treated appellant
again on May 2, 2019 and noted that appellant underwent a lumbar spine MRI scan on April 17,
2019 which confirmed a lumbar disc herniation.3 She opined that the activities and requirements
of appellant’s job aggravated her condition. Dr. Sheppard concluded that appellant was
temporarily totally disabled from work from April 8 to 13, 2019 and April 17 to May 4, 2019 and
would continue to be temporarily totally disabled from work until evaluated by a neurosurgeon.
Appellant attended physical therapy treatment on April 15, 2019.
On May 10, 2019 Dr. Sheppard opined that the activities and requirements of appellant’s
job aggravated her condition, and appellant could only perform limited duty for two hours a day,
five days a week until she was evaluated by a neurosurgeon. She noted that appellant was
temporarily totally disabled from May 10 to 28, 2019. On May 30, 2019 Dr. Sheppard indicated
that appellant was evaluated by a neurosurgeon and found to be temporarily totally disabled. In
Form CA-17 reports dated May 10 and 30, 2019, she diagnosed lumbar disc herniation and
indicated that appellant could resume work for two hours per day with restrictions.
By decision dated June 3, 2019, OWCP accepted the alleged employment factors, but
denied appellant’s claim finding that the medical evidence of record was insufficient to establish
causal relationship between her diagnosed conditions and the accepted factors of her federal
employment.
On June 11, 2019 appellant requested reconsideration and submitted additional medical
evidence in support of her claim.
By decision dated September 5, 2019, OWCP denied appellant’s June 6, 2019
reconsideration request finding that it was untimely filed and failed to demonstrate clear evidence
of error.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3
The lumbar spine MRI scan was submitted and revealed mild-degenerative disc disease at multiple levels with
moderate sized left paracentral cranially extruded disc herniation at L5-S1 with smaller central and left lateral disc
herniation at L4-5 level.
4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.10
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish a lumbar
condition causally related to the accepted factors of her federal employment.
Dr. Sheppard evaluated appellant on April 15, 2019 and advised that she would be off work
from April 8 to 13, 2019. In a follow-up note dated April 17, 2019, she advised that appellant
continued to be disabled from work and would return to full duty on April 18, 2019. On May 30,
2019 Dr. Sheppard indicated that appellant was evaluated by a neurosurgeon and found to be
temporarily disabled from her mail carrier position. While she found appellant disabled for work,
she did not provide a medical diagnosis or reference the accepted employment factors in support
of her findings. The Board has held that medical reports which do not provide a firm diagnosis or

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

4

fail to render an opinion on causal relationship are of no probative value and are insufficient to
establish the claim.11 These reports are therefore insufficient to establish appellant’s claim.
In her April 23, 2019 report, Dr. Sheppard noted the history of treatment and opined that
the activities and requirements of appellant’s job aggravated her condition. On May 2 and 10,
2019 she diagnosed lumbar disc herniation and again opined that the requirements of appellant’s
job aggravated her lumbar spine. However, Dr. Sheppard did not provide medical reasoning to
explain how the accepted employment factors were sufficient to have caused or aggravated
appellant’s lumbar condition. The Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how a given
medical condition was related to accepted employment factors.12 These additional reports of
Dr. Sheppard are also insufficient to establish appellant’s claim.
In Form CA-17 reports dated April 23 to May 30, 2019, Dr. Sheppard described clinical
findings and diagnosed a lumbar disc herniation with radiculopathy. While her reports contain
diagnoses, they do not provide an opinion as to causal relationship. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.13 These reports, therefore, are insufficient
to establish appellant’s claim.
Appellant submitted a medical report from a nurse, Ms. Johann.14 Certain healthcare
providers such as physical therapists and licensed practical nurses are not considered physicians
as defined under FECA.15 Consequently, their medical findings and/or opinions will not suffice
for purposes of establishing entitlement to FECA benefits.16
In an unsigned emergency room note dated April 3, 2019, an unidentified care provider
noted treatment of appellant. The Board has held that a medical note containing an illegible
signature or which is unsigned has no probative value, as it is not established that the author is a
physician.17 This report therefore is insufficient to establish the claim.

11

I.M., Docket No. 19-1038 (issued January 23, 2020); V.U., Docket No. 19-0755 (issued November 25, 2019);
L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
12

G.R., Docket No. 19-0940 (issued December 20, 2019); D.L., Docket No. 19-0900 (issued October 28, 2019);
Y.D., Docket No. 16-1896 (issued February 10, 2017); C.M., Docket No. 14-0088 (issued April 18, 2014).
13

See L.B., supra note 11; D.K., supra note 11.

14

J.D., Docket No. 16-1752 (issued March 1, 2017) (where the Board found that, a nurse practitioner is not
considered a physician under FECA, thus, her opinion is of no relevance to the issue of causal relationship).
15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

16
See M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013).
17
See Z.G., 19-0967 (issued October 21, 2019); D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572,
575 (1988).

5

Appellant also submitted a lumbar MRI scan. The Board has held that diagnostic studies,
standing alone, lack probative value as they do not provide an opinion on causal relationship
between accepted employment factors and a claimant’s diagnosed conditions.18 This evidence is
therefore insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence establishing that her injury
is causally related to the accepted factors of her federal employment, the Board finds that she has
not met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, an
application for reconsideration must be received by OWCP within one year of the date of OWCP’s
decision for which review is sought.19 Timeliness is determined by the document receipt date, i.e.,
the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS).20
The Board has found that the imposition of the one-year time limitation does not constitute an
abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.21
OWCP may not deny a request for reconsideration solely because it was untimely filed.
When a request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether the request demonstrates clear evidence of error.22 OWCP’s
regulations and procedures provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding to be entitled to a merit review of an OWCP decision denying or terminating a
benefit, an application for reconsideration must be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.23 The Board has found that the imposition of the
one-year time limitation does not constitute an abuse of the discretionary authority granted OWCP
under section 8128(a) of FECA.24
OWCP’s procedures note and the Board has held that the term “clear evidence of error” is
intended to represent a difficult standard. The claimant must present evidence that on its face
shows that OWCP made an error (for example, proof that a schedule award was miscalculated).
18

See I.C., Docket No. 19-0804 (issued August 23, 2019).

19

20 C.F.R. § 10.607(a).

20

Federal (FECA) Procedure Manual, supra note 16 at Chapter 2.1602.4(b) (February 2016).

21

G.L., Docket No. 18-0852 (issued January 14, 2020).

22

20 C.F.R. § 10.607(b); R.S., Docket No. 19-0180 (issued December 5, 2019).

23

Id. at § 10.607(a).

24

G.L., supra note 21.

6

Evidence such as a detailed, well-rationalized medical report that, if submitted before the denial
was issued, would have created a conflict in medical opinion requiring further development, is not
clear evidence of error.25 The Board makes an independent determination of whether a claimant
has demonstrated clear evidence of error on the part of OWCP.26
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence
of error.
The last merit decision of record was OWCP’s June 3, 2019 decision. As appellant’s
reconsideration request was received on June 11, 2019 within one year of the June 3, 2019
decision, it was timely filed. Therefore, OWCP should have applied the standard applicable to a
timely reconsideration request as set forth in 20 C.F.R. § 10.606(b)(3) rather than the more
stringent clear evidence of error standard for an untimely request for reconsideration set forth in
20 C.F.R. § 10.607(a). Because it erroneously reviewed the evidence submitted in support of
appellant’s reconsideration request under the clear evidence of error standard, the Board will
remand the case for review of the newly submitted evidence under the proper standard of review
for a timely reconsideration request.27
Thus, the Board finds that the case shall be remanded for proper adjudication and
application of the appropriate standard of review, to be followed by an appropriate decision.28
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar
condition causally related to the accepted factors of her federal employment. The Board further
finds that OWCP improperly denied her request for reconsideration of the merits of her claim.

25

Supra note 20; G.L., id.

26

M.P., Docket No. 19-0674 (issued December 16, 2019).

27

J.H., Docket No. 18-1367 (issued July 17, 2019); E.S., Docket No. 17-0698 (issued July 14, 2017).

28

J.H., id.; W.R., Docket No. 16-0098 (issued May 26, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2019 decision of the Office of Workers’
Compensation Programs is affirmed and the September 5, 2019 decision is set aside. The case is
remanded for further proceedings consistent with this decision of the Board.
Issued: June 2, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

